283 F.2d 520
UNITED STATES FIRE INSURANCE CO., Appellantv.VANTINE PAINT AND GLASS CO., etc., et al. (two cases).
Nos. 16548, 16549.
United States Court of Appeals Eighth Circuit.
Sept. 19, 1960.

Appeal from the United States District Court for the District of North Dakota.
F. E. Saefke, Jr., Bismarck, N.D., for appellant.
Clifford Jansonius, Bismarck, N.D., Philip .b. Vogel, Fargo, N.D., and William R. Pearce, Bismarck N.D., for appellees.
PER CURIAM.


1
Appeals from District Court dismissed for want of prosecution on motions of appellees.